 Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 1 of 18




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  Case Number: _______________

     WILLIAM K. BEEKER,

           Plaintiff,

     vs.

     CITY OF MIAMI BEACH,

           Defendant.
                                               /

                                Complaint — Jury Trial Demanded

              Plaintiff, William K. Beeker, sues defendant, City of Miami Beach, and

     shows:

                                            Introduction

              1.        This is an age-, race- and national-origin discrimination action

     brought by William Beeker, a 56-year-old white non-Hispanic police officer

     whom the City of Miami Beach suspended after, unbeknownst to him, a

     video was made of him walking by scantily clad women on the steps of the

     police station and was later posted on Instagram. Meanwhile, photographs

     of younger black and Hispanic officers in the company of scantily clad women

     have been posted by the City’s police department’s public information officer

     to give the impression that the department engages in community-based

     policing and is friendly towards beach-goers. Officer Beeker sues pursuant




Ka
pa   The Amlong Firm ! 500 Northeast Fourth Street !     Fort Lauderdale, FL 33301   !   954.462.1983
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 2 of 18




  to the Age Discrimination in Employment Action, 29 U.S.C. § 621, et seq.

  ("ADEA"); Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

  2000e, et seq ("Title VII"), and the Florida Civil Rights Act of 1992, Chapter

  760, Florida Statutes ("FCRA"), for damages and equitable relief, reasonable

  attorney's fees and litigation expenses.

                             Jurisdiction and Venue

        2.     The court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal

  question).   The court has supplemental jurisdiction pursuant to 28 U.S.C. §

  1367 to hear plaintiff's state law claims under the FCRA.

        3.     Venue is proper in the Southern District of Florida pursuant to 28

  U.S.C. § 1391(b) because the claims arose there and defendant is subject to

  personal jurisdiction there.

                                      Parties

        4.     Plaintiff, William Beeker, at all times material was employed by

  the City of Miami Beach as a police officer, and as such, was an “employee”

  or “aggrieved person” under the ADEA, Title VII and the FCRA. He is

  protected by:

               a.    the ADEA and the FCRA because of his age (56), and

               b.    Title VII and the FCRA because of his race and national

  origin (white, non-Hispanic).

        5.     Defendant, City of Miami Beach ("the City"), is a Florida

  municipal corporation. It is, and at all times material was, an "employer" as

  envisioned by Title VII, the ADEA and the FCRA.

                                                                    Page 2 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 3 of 18




                     Satisfaction of conditions precedent

        6.    Plaintiff, on or about October 13, 2020, filed a Charge of

  Discrimination with the Equal Employment Opportunity Commission

  (“EEOC”), which by operation of law was deemed dual filed with the Florida

  Commission on Human Relations and sufficient to invoke his rights and

  remedies under the FCRA.

        7.    On April 30, 2021, the EEOC issued Officer Beeker a Dismissal

  and Notice of Rights, indicating that it will not proceed further with its

  investigation.

        8.    More than 180 days elapsed from the filing of the Charge of

  Discrimination without the Florida Commission on Human Relations either

  conciliating the charge or making a no-cause finding against plaintiff.

        9.     All other conditions precedent to bringing this action, if any,

  have been satisfied, have been waived or would have been futile.

                               General Allegations

        10.   William Beeker is a career-law enforcement officer, having

  worked as a law enforcement officer for approximately 26 year.

        11.   During June 2008, Officer Beeker, started to work for the City of

  Miami Beach as a police officer, a position for which he was qualified.

        12.   Officer Beeker received favorable ratings while working as a City

  of Miami Beach police officer, as evidenced by his performance evaluations

  and commendations.



                                                                      Page 3 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 4 of 18




        13.   On or about October 4, 2019, while on duty, Officer Beeker

  drove his department-issued all-terrain vehicle (“ATV”) after other officers

  told him that he needed to see what was going on in front of the City of

  Miami Beach’s Police Department (“MBPD”).

        14.   When Officer Beeker arrived on the scene, he saw people he did

  not know, including a man filming three scantily-clad women for a purpose

  unknown to him.

        15.   People often took photographs or videos in the area.

        16.   Officer Beeker did not know any of the people. But, as part his

  standard practice and training, he approached them to determine if a

  supervisor needed to respond.

        17.   No arrests were made and Officer Beeker departed the scene,

  leaving the women and photographer in the area.

        18.   A few days later, on October 7, an internal affairs sergeant

  informed Officer Beeker October 7 that he would be suspended because of a

  video that had been posted on Instagram (a social media application used to

  share photographs and videos) about his response to the scene involving the

  scantily-clad women on October 4.

        19.   Unbeknownst to Officer Beeker, the City’s subsequently-issued

  internal affairs report indicated that videos of “skits” (which Beeker neither

  participated in creating or posting, nor authorized) had been posted on

  Instagram and “several news media outlets” [linked to the lnstagram pages



                                                                     Page 4 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 5 of 18




  of the three women who appeared in the videos] concerning the situation he

  encountered on October 4.

        20.   The IA report alleged the following about a “skit” the individuals

  on the scene had “rehearsed” “for approximately 19 minutes prior to Officer

  Beeker arriving”:

        The first video recorded skit depicted Officer Beeker participating in
        the skit by following three handcuffed adult females to the entrance of
        MBPD. The females did not enter MBPD and the video ended. Officer
        Beeker then continued to walk into the lobby of MBPD. The second
        video recorded skit showed Officer Beeker on his ATV while surrounded
        by the three females. The females said to Officer Beeker “Thank you,
        Officer Bill, for letting us go”. Officer Beeker was heard on the video
        responding “No problem, enjoy the community. I like to protect and
        serve. Have a good day ladies”. There was a third video recorded skit
        seen on Instagram which captured the three handcuffed women in the
        back seat of a non-police vehicle. In the video, on the women said,
        “you can arrest us, but you can’t keep us from having fun.” Officer
        Beeker did not appear in the video recorded skit in which the women
        were in the vehicle.

        21.   On October 9, 2019, the City relieved Officer Beeker of duty

  while internal affairs conducted the investigation the City had initiated

  against him alleging conduct unbecoming, and violation of the social media

  and performance of duties policies, the effect of which—although Officer

  continued to receive his regular pay—was to prevent Officer Beeker from

  working overtime or accepting details until the City finished its investigation

  and finalized his discipline months later.

        22.   On February 18, 2020, the City notified Officer Beeker of a

  proposal to suspend him for 160 hours based on violations alleged in the

  internal affairs report regarding the videos.


                                                                     Page 5 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 6 of 18




        23.   On August 19, 2020, the City provided Officer Beeker with a

  “Final Action to Discipline” regarding his suspension for violating its rules

  regarding “conduct becoming of an employee,” and “willful participation” on

  two Instagram videos, referencing an interview on TMZ (a tabloid

  entertainment website) of two women depicted on the video stating that

  Officer Beeker were “helping” them and “wanted to be a part” of the video.

        24.   Officer Beeker was thus subjected to a 10-month suspension

  with pay, during which he was not allowed work either the overtime hours or

  off-duty details that contributed substantially to his income, and then

  another 160 hours without pay.

        25.   The City’s public information officer meanwhile had posted on

  the internet photographs of younger, black and Hispanic officers in the

  company of scantily clad women, which the City claimed was to give the

  impression that the City’s police department engages in community-based

  policing and is friendly towards beach-goers.

        26.   The City took no adverse action against the younger, black and

  Hispanic officers who participated in similar conduct, and in fact used it to

  promote the image of the Miami Beach Police Department.

        27.   The disparate treatment that Officer Beeker received is similar to

  what at least two other over-50 police officers have experienced for alleged

  misconduct.




                                                                      Page 6 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 7 of 18




        28.   The conduct of defendant and its agents discriminated against

  Officer Beeker with respect to compensation, terms, conditions, or privileges

  of employment.

                                  Count I:
                 Age Discrimination in Violation of the ADEA

        29.   Plaintiff realleges and incorporates in this Count the matters set

  forth in ¶¶ 1-3, 4(a), 5-7, and 9-28.

        30.   The ADEA provides, in pertinent part, at § 623(a):

        It shall be unlawful for an employer —

        (1) to fail or refuse to hire or to discharge any individual or otherwise
        discriminate against any individual with respect to his compensation,
        terms, conditions, or privileges of employment, because of such
        individual’s age ....

        31.   The adverse actions taken by defendant, through its agents and

  employees, against Officer Beeker were taken because of his age, and, thus,

  constituted age discrimination as proscribed by the ADEA.

        32.   Defendant’s actions, as more particularly alleged above,

  constituted violations of the ADEA, which were done willfully and with

  knowing or reckless disregard of the ADEA’s proscriptions.

        33.   As a direct, natural, proximate and foreseeable result of the

  actions of defendant, plaintiff has lost wages and benefits in the past and will

  suffer additional losses in the future.

        34.   Defendant’s treatment of plaintiff constituted a willful violation of

  the ADEA, entitling plaintiff to liquidated damages.



                                                                      Page 7 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 8 of 18




          35.   Plaintiff is entitled to recover attorney’s fees and litigation

  expenses under 29 U.S.C. § 626(b).

          WHEREFORE, plaintiff, William Beeker, prays that this Court will:

          One, issue a declaratory judgment that defendant’s practices toward

  plaintiff violated his rights against age discrimination under the ADEA;

          Two, award judgment against defendant for the back pay and benefits

  to which plaintiff would have been entitled but for defendant’s discriminatory

  acts;

          Three, enjoin defendant and its agents from continuing to violate

  plaintiff’s statutory rights under the ADEA and to make plaintiff whole

  through instatement, back pay and restoration of seniority and benefits, or,

  if that is not practical, through an award of front pay;

          Four, enter a judgment for plaintiff and against defendant for

  damages, including liquidated damages;

          Five, grant plaintiff his costs and reasonable attorney’s fees, and

          Six, grant plaintiff such other and further relief as the circumstances

  and law provide.

                                  Count II:
                Race Discrimination in Violation of the Title VII

          36.   Plaintiff realleges and incorporates in this Count the matters set

  forth in ¶¶ 1-3, 4(b), 5-7, and 9-28.

          37.   Title VII of the Civil Rights Act of 1964, as amended, provides in

  pertinent part at 42 U.S.C. § 2000e-2(a) as follows:


                                                                         Page 8 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 9 of 18




              It shall be an unlawful employment practice for an employer —

              (1) to fail or refuse to hire or to discharge any individual, or
        otherwise to discriminate against any individual with respect to his
        compensation, terms, conditions, or privileges of employment, because
        of such individual's race ...; or

               (2) to limit, segregate, or classify his employees or applicants for
        employment in any way which would deprive or tend to deprive any
        individual of employment opportunities or otherwise adversely affect
        his status as an employee, because of such individual's race ....

        38.   The adverse actions taken by defendant, through its agents and

  employees, against Officer Beeker were taken because of his race, and,

  thus, constituted race discrimination as proscribed by the Title VII.

        39.   As a direct, natural, proximate and foreseeable result of the

  actions of defendant, plaintiff has suffered past and future pecuniary losses,

  emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment

  of life, and other non-pecuniary losses.

        40.   The discrimination that plaintiff is suffering, in violation of his

  statutory rights to be free from such discrimination, constitutes irreparable

  harm for which there is no adequate remedy at law.

        41.   Plaintiff is entitled to recover attorney’s fees and litigation

  expenses under 42 U.S.C. § 2000e-5(k).

        WHEREFORE, plaintiff, William Beeker, prays that this Court will:

        One, issue a declaratory judgment that defendant’s practices toward

  plaintiff violated his rights against race discrimination under Title VII;




                                                                       Page 9 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 10 of 18




           Two, award judgment against defendant for the back pay and benefits

   to which plaintiff would have been entitled but for defendant’s discriminatory

   acts;

           Three, enjoin defendant and its agents from continuing to violate

   plaintiff’s statutory rights under Title VII and to make plaintiff whole through

   instatement, back pay and restoration of seniority and benefits, or, if that is

   not practical, through an award of front pay;

           Four, enter a judgment for plaintiff and against defendant for

   damages, including compensatory damages;

           Five, grant plaintiff his costs and reasonable attorney’s fees pursuant

   to 42 U.S.C. § 2000e-5(k), and

           Six, grant plaintiff such other and further relief as the circumstances

   and law provide.

                                   Count III:
           National Origin Discrimination in Violation of the Title VII

           42.   Plaintiff realleges and incorporates in this Count the matters set

   forth in ¶¶ 1-3, 4(b), 5-7, and 9-28.

           43.   Title VII of the Civil Rights Act of 1964, as amended, provides in

   pertinent part at 42 U.S.C. § 2000e-2(a) as follows:

                 It shall be an unlawful employment practice for an employer —

                 (1) to fail or refuse to hire or to discharge any individual, or
           otherwise to discriminate against any individual with respect to his
           compensation, terms, conditions, or privileges of employment, because
           of such individual's ... national origin; or



                                                                      Page 10 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 11 of 18




                  (2) to limit, segregate, or classify his employees or applicants for
           employment in any way which would deprive or tend to deprive any
           individual of employment opportunities or otherwise adversely affect
           his status as an employee, because of such individual's ... national
           origin.

           44.   The adverse actions taken by defendant, through its agents and

   employees, against Officer Beeker were taken because of his national origin,

   and, thus, constituted national origin discrimination as proscribed by the Title

   VII.

           45.   As a direct, natural, proximate and foreseeable result of the

   actions of defendant, plaintiff has suffered past and future pecuniary losses,

   emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment

   of life, and other non-pecuniary losses.

           46.   The discrimination that plaintiff is suffering, in violation of his

   statutory rights to be free from such discrimination, constitutes irreparable

   harm for which there is no adequate remedy at law.

           47.   Plaintiff is entitled to recover attorney’s fees and litigation

   expenses under 42 U.S.C. § 2000e-5(k).

           WHEREFORE, plaintiff, William Beeker, prays that this Court will:

           One, issue a declaratory judgment that defendant’s practices toward

   plaintiff violated his rights against national origin discrimination under Title

   VII;

           Two, award judgment against defendant for the back pay and benefits

   to which plaintiff would have been entitled but for defendant’s discriminatory

   acts;

                                                                         Page 11 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 12 of 18




         Three, enjoin defendant and its agents from continuing to violate

   plaintiff’s statutory rights under Title VII and to make plaintiff whole through

   instatement, back pay and restoration of seniority and benefits, or, if that is

   not practical, through an award of front pay;

         Four, enter a judgment for plaintiff and against defendant for

   damages, including compensatory damages;

         Five, grant plaintiff his costs and reasonable attorney’s fees pursuant

   to 42 U.S.C. § 2000e-5(k), and

         Six, grant plaintiff such other and further relief as the circumstances

   and law provide.

                                  Count IV:
                  Age Discrimination in Violation of the FCRA

         48.   Plaintiff realleges and incorporates in this Count the matters set

   forth in ¶¶ 1-3, 4(a), 5, 6, and 8-28.

         49.   Section 760.10(1), FLA. STAT., provides in pertinent part:

         It is an unlawful employment practice for an employer:

         (a) To discharge or to fail or refuse to hire any individual, or otherwise
         to discriminate against any individual with respect to compensation,
         terms, conditions, or privileges of employment, because of such
         individual's ... age ...;

         (b) To limit, segregate, or classify employees or applicants for
         employment in any way which would deprive or tend to deprive any
         individual of employment opportunities, or adversely affect any
         individual’s status as an employee, because of such individual’s ... age
         ....




                                                                     Page 12 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 13 of 18




           50.   The adverse actions taken by defendant, through its agents and

   employees, against Officer Beeker were taken because of his age, and, thus,

   constituted age discrimination as proscribed by the FCRA.

           51.   As a direct, natural, proximate and foreseeable result of the

   actions of defendant, plaintiff has suffered past and future pecuniary losses,

   emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment

   of life, and other non-pecuniary losses.

           52.   The discrimination that plaintiff is suffering, in violation of his

   statutory rights to be free from such discrimination, constitutes irreparable

   harm for which there is no adequate remedy at law.

           53.   Plaintiff is entitled to recover attorney’s fees and litigation

   expenses under § 760.11(5), FLA. STAT.

           WHEREFORE, plaintiff, William Beeker, prays that this Court will:

           One, issue a declaratory judgment that defendant’s practices toward

   plaintiff violated his rights against age discrimination under the FCRA;

           Two, award judgment against defendant for the back pay and benefits

   to which plaintiff would have been entitled but for defendant’s discriminatory

   acts;

           Three, enjoin defendant and its agents from continuing to violate

   plaintiff’s statutory rights under the FCRA and to make plaintiff whole

   through instatement, back pay and restoration of seniority and benefits, or,

   if that is not practical, through an award of front pay;



                                                                         Page 13 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 14 of 18




         Four, enter a judgment for plaintiff and against defendant for

   damages, including compensatory damages;

         Five, grant plaintiff his costs and reasonable attorney’s fees pursuant

   to § 760.11(5), FLA. STAT., and

         Six, grant plaintiff such other and further relief as the circumstances

   and law provide.

                                  Count V:
                 Race Discrimination in Violation of the FCRA

         54.   Plaintiff realleges and incorporates in this Count the matters set

   forth in ¶¶ 1-3, 4(b), 5, 6, and 8-28.

         55.   Section 760.10(1), FLA. STAT., provides in pertinent part:

         It is an unlawful employment practice for an employer:

         (a) To discharge or to fail or refuse to hire any individual, or otherwise
         to discriminate against any individual with respect to compensation,
         terms, conditions, or privileges of employment, because of such
         individual's race ...;

         (b) To limit, segregate, or classify employees or applicants for
         employment in any way which would deprive or tend to deprive any
         individual of employment opportunities, or adversely affect any
         individual’s status as an employee, because of such individual’s race
         ....

         56.   The adverse actions taken by defendant, through its agents and

   employees, against Officer Beeker were taken because of his race, and,

   thus, constituted race discrimination as proscribed by the FCRA.

         57.   As a direct, natural, proximate and foreseeable result of the

   actions of defendant, plaintiff has suffered past and future pecuniary losses,



                                                                     Page 14 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 15 of 18




   emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment

   of life, and other non-pecuniary losses.

           58.   The discrimination that plaintiff is suffering, in violation of his

   statutory rights to be free from such discrimination, constitutes irreparable

   harm for which there is no adequate remedy at law.

           59.   Plaintiff is entitled to recover attorney’s fees and litigation

   expenses under § 760.11(5), FLA. STAT.

           WHEREFORE, plaintiff, William Beeker, prays that this Court will:

           One, issue a declaratory judgment that defendant’s practices toward

   plaintiff violated his rights against race discrimination under the FCRA;

           Two, award judgment against defendant for the back pay and benefits

   to which plaintiff would have been entitled but for defendant’s discriminatory

   acts;

           Three, enjoin defendant and its agents from continuing to violate

   plaintiff’s statutory rights under the FCRA and to make plaintiff whole

   through reinstatement, back pay and restoration of seniority and benefits,

   or, if that is not practical, through an award of front pay;

           Four, enter a judgment for plaintiff and against defendant for

   damages, including compensatory damages;

           Five, grant plaintiff his costs and reasonable attorney’s fees pursuant

   to § 760.11(5), FLA. STAT., and

           Six, grant plaintiff such other and further relief as the circumstances

   and law provide.

                                                                         Page 15 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 16 of 18




                                  Count VI:
           National Origin Discrimination in Violation of the FCRA

         60.   Plaintiff realleges and incorporates in this Count the matters set

   forth in ¶¶ 1-3, 4(b), 5, 6, and 8-28.

         61.   Section 760.10(1), FLA. STAT., provides in pertinent part:

         It is an unlawful employment practice for an employer:

         (a) To discharge or to fail or refuse to hire any individual, or otherwise
         to discriminate against any individual with respect to compensation,
         terms, conditions, or privileges of employment, because of such
         individual's ... national origin ...;

         (b) To limit, segregate, or classify employees or applicants for
         employment in any way which would deprive or tend to deprive any
         individual of employment opportunities, or adversely affect any
         individual’s status as an employee, because of such individual’s ...
         national origin ....

         62.   The adverse actions taken by defendant, through its agents and

   employees, against Officer Beeker were taken because of his national origin,

   and, thus, constituted national origin discrimination as proscribed by the

   FCRA.

         63.   As a direct, natural, proximate and foreseeable result of the

   actions of defendant, plaintiff has suffered past and future pecuniary losses,

   emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment

   of life, and other non-pecuniary losses.

         64.   The discrimination that plaintiff is suffering, in violation of his

   statutory rights to be free from such discrimination, constitutes irreparable

   harm for which there is no adequate remedy at law.



                                                                       Page 16 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 17 of 18




           65.   Plaintiff is entitled to recover attorney’s fees and litigation

   expenses under § 760.11(5), FLA. STAT.

           WHEREFORE, plaintiff, William Beeker, prays that this Court will:

           One, issue a declaratory judgment that defendant’s practices toward

   plaintiff violated his rights against national origin discrimination under the

   FCRA;

           Two, award judgment against defendant for the back pay and benefits

   to which plaintiff would have been entitled but for defendant’s discriminatory

   acts;

           Three, enjoin defendant and its agents from continuing to violate

   plaintiff’s statutory rights under the FCRA and to make plaintiff whole

   through instatement, back pay and restoration of seniority and benefits, or,

   if that is not practical, through an award of front pay;

           Four, enter a judgment for plaintiff and against defendant for

   damages, including compensatory damages;

           Five, grant plaintiff his costs and reasonable attorney’s fees pursuant

   to § 760.11(5), FLA. STAT., and

           Six, grant plaintiff such other and further relief as the circumstances

   and law provide.


                                 Demand for Jury Trial

           Plaintiff demands trial by jury on all issues so triable.




                                                                         Page 17 of 18
Case 1:21-cv-22771-XXXX Document 1 Entered on FLSD Docket 07/29/2021 Page 18 of 18




                                                         Respectfully Submitted,

                                                         THE AMLONG FIRM
                                                         500 N.E. Fourth St., Suite 101
                                                         Fort Lauderdale, Florida 33301
                                                         (954) 462-1983
                                                         EService@TheAmlongFirm.com


                                                          /s/ Karen Coolman Amlong
                                                         KAREN COOLMAN AMLONG
                                                         Florida Bar Number 275565
                                                         KAmlong@TheAmlongFirm.com
                                                         Attorneys for Plaintiff,
                                                               William K. Beeker

   \\amlong3\cpshare\CPWin\HISTORY\210524_0001\180E.1F




                                                                                   Page 18 of 18
